FILE COPY



                                         BILL OF COSTS

              TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                        No. 07-14-00443-CV

                        The Burks Group, Inc., d/b/a Integrated Partners

                                                 v.

  Integrated Partners, Inc., Dalrock Transport, L.L.C., John P. Barnett, David Dreiling, &
                                    Allen Thomas Georgi

                (No. DC-12-14499 IN 44TH DISTRICT COURT OF DALLAS COUNTY)


Type of Fee                 Charges       Paid        By
Reporter's record           $4,888.87     UNKNOWN     Counsel for Plaintiff, Jensen & Jensen
Clerk's record              $303.00       UNKNOWN     JENSEN & JENSEN
Filing                      $195.00       TRANSFER    Debra Greenhaw




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                              IN TESTIMONY WHEREOF, witness my hand
                                              and the Seal of the COURT OF APPEALS for the
                                              Seventh District of Texas on December 16, 2015.


                                              Vivian Long
                                              VIVIAN LONG, CLERK